            Case 14-50971-CSS       Doc 481   Filed 05/11/20    Page 1 of 5




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

In re:                                             Chapter 11

ASHINC Corporation, et al.,                        Case No. 12-11564 (KBO)
                                                   (Jointly Administered)
                    Debtors.


CATHERINE E. YOUNGMAN, LITIGATION                  Adv. Proc. No. 13-50530
TRUSTEE FOR ASHINC CORPORATION, ET.
AL., AS SUCCESSOR TO THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS OF
ASHINC CORPORATION, AND ITS AFFILIATED
DEBTORS

                    Plaintiff,

BLACK DIAMOND OPPORTUNITY FUND II, LP,
BLACK DIAMOND CLO 2005-1 LTD., and
SPECTRUM INVESTMENT PARTNERS, L.P.,

                     Intervenors,

                    v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., MARK
GENDREGSKE, JOS OPDEWEEGH, JAMES
FRANK, DEREX WALKER, JEFF PELLETIER,
IRA TOCHNER, and JOSEPH TOMCZAK,

                    Defendants.

CATHERINE E. YOUNGMAN, LITIGATION       Adv. Pro. No. 14-50971 (KBO)
TRUSTEE FOR ASHINC CORPORATION, ET AL.,
AS SUCCESSOR TO BLACK DIAMOND
OPPORTUNITY FUND II, LP, BLACK DIAMOND
CLO 2005-1 LTD., SPECTRUM INVESTMENT
PARTNERS, L.P., BLACK DIAMOND
COMMERCIAL FINANCE, L.L.C., as co-
administrative agent, and SPECTRUM
         Case 14-50971-CSS     Doc 481    Filed 05/11/20   Page 2 of 5




COMMERCIAL FINANCE LLC, as co-
administrative agent,

                      Plaintiff,

v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., RONALD BURKLE,
JOS OPDEWEEGH, DEREX WALKER, JEFF
PELLETIER, IRA TOCHNER, and JOSEPH
TOMCZAK,

                      Defendants.




       DECLARATION OF RONALD BURKLE IN SUPPORT OF MOTION FOR
                      SUMMARY JUDGMENT

                                         YOUNG CONAWAY
                                         STARGATT & TAYLOR, LLP
                                         Michael R. Nestor (No. 3526)
                                         Edmon L. Morton (No. 3856)
                                         Michael S. Neiburg (No. 5275)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, DE 19801
                                         Telephone: (302) 571-6600
                                         mnestor@ycst.com

                                         - and-

                                         GIBSON, DUNN & CRUTCHER LLP
                                         Maurice M. Suh (Pro Hac Vice)
                                         Robert A. Klyman (Pro Hac Vice)
                                         Kahn Scolnick (Pro Hac Vice)
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071
                                         Telephone: (213) 229-7000
                                         msuh@gibsondunn.com

                                         Attorneys for Defendants Yucaipa American
                                         Alliance Fund I, L.P., Yucaipa American


                                     2
Case 14-50971-CSS   Doc 481    Filed 05/11/20    Page 3 of 5




                              Alliance (Parallel) Fund I, L.P., Ronald
                              Burkle, Jos Opdeweegh, Derex Walker, Jeff
                              Pelletier, and Ira Tochner




                          3
              Case 14-50971-CSS          Doc 481      Filed 05/11/20    Page 4 of 5




                               DECLARATION OF RONALD BURKLE

I, Ronald Burkle, hereby declare as follows:

         1.    I submit this declaration in support of the motions for summary judgment filed by

Yucaipa American Alliance Fund I, LP, Yucaipa American Alliance (Parallel) Fund I, LP

(collectively, the “Yucaipa Defendants”), Jos Opdeweegh, Derex Walker, Jeff Pelletier, Ira

Tochner, and myself. I have personal knowledge of the facts set forth in this declaration and if

called to testify, I could and would competently testify to them.

         2.    I am the founder and managing member of Yucaipa, which is a group of

investment entities that include the Yucaipa Defendants in this case. The Yucaipa Defendants

first invested in Allied Systems Holdings, Inc. (“Allied”) during Allied’s first bankruptcy.

         3.    After ComVest Investment Partners III, L.P. (“ComVest”) acquired the majority

of Allied’s first lien debt, I believed that ComVest intended to take Allied into bankruptcy.

Around the same time, I understood that Allied’s customers were becoming concerned about

Allied’s stability—



     .

         4.    I believed that if ComVest continued to hold the majority of Allied’s first lien

debt, Allied likely would find itself in a second bankruptcy and liquidation,

                                    which I believed would have been detrimental to Allied and

all of its stakeholders, including debtholders.

         5.     Based on my discussions with Allied’s customers, I believed that if the Yucaipa

Defendants acquired ComVest’s first lien debt position, it would calm Allied’s customers’




                                                  4
               Case 14-50971-CSS           Doc 481      Filed 05/11/20   Page 5 of 5




concerns; I also believed that the transaction would provide Allied with a stable financial

platform for it to continue to conduct its business.

        6.      From the time the Yucaipa Defendants purchased Allied’s first lien debt from

ComVest, and up until a New York court held otherwise, I understood and believed that there

was no legal impediment to purchasing ComVest’s debt. Notwithstanding the New York court’s

ruling or subsequent rulings by other courts, I continue to believe that the Yucaipa Defendants’

debt purchase in August 2009 was in the best interest of Allied and all of its stakeholders, and

mutually beneficial for Allied and the Yucaipa Defendants.

        7.      I understand that at paragraph 139 of the “Lender Complaint,” the Trustee asserts

that I was “not pursuing in good faith the legitimate profit-seeking activities of Yucaipa or

[Allied],” but rather was trying to benefit myself “individually at the expense of [Allied] and [its]

stakeholders.” These allegations are not true. At no time was I acting to advance my own

personal interest at the expense of Allied, its stakeholders, or the Yucaipa Defendants, with

respect to any of the actions alleged in this litigation.



        I declare under penalty of perjury under the laws of the United States that the foregoing is

                                                                  8th day of May 2020, at Los
true and correct, and that this Declaration was executed on this _____

Angeles, California.




                                                   5
